DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the limitation “at an upper side than” in lines 8 and 3, respectively.  It is unclear how spatial relationship between two features can be defined in that manner and the limitation has been examined as - - higher - - .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0061058 to Eriksen (Eriksen).
In reference to claim 1, Eriksen teaches a cooling unit (FIG. 4-8) comprising a cold plate (4, FIG. 4-8) extending in a horizontal direction; and a tank (14, FIG. 4-8) and a pump (21, FIG. 4-8) disposed above the cold plate in a first direction perpendicular to the horizontal direction (FIG. 4-8), wherein the tank includes a tank chamber which stores a refrigerant (par 0074), the pump includes a pump chamber in which a rotating body that transfers the refrigerant is accommodated (par 0074), and an upper end of the tank chamber in the first direction is positioned higher than an upper end of the pump chamber in the first direction (FIG. 6).
	In reference to claim 2, Eriksen teaches the cooling unit as explained in the rejection of claim 1, and Eriksen additionally teaches a radiator (11, FIG. 4-8), wherein the radiator includes a pipe channel (24 and 25, FIG. 4-8) through which the refrigerant flows, and the upper end of the tank chamber in the first direction is positioned higher than an upper end of the pipe channel in the first direction (FIG. 4-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2005/0083656 to Hamman teaches a liquid cooling system.
U.S. Patent Application Publication 2005/0069432 to Tomioka teaches an electronic apparatus having pump unit.
U.S. Patent Application Publication 2004/0105232 to Ito et al. teaches a cooling fluid pump and electric apparatus, such as personal computer provided with the pump.
U.S. Patent Application Publication 2003/0151895 to Zuo teaches a heat spreader with oscillating flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/13/2021